NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 18 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

STEPHEN H. JOHNSON; PAULA A.                    No. 16-56156
JOHNSON,
                                                D.C. No. 5:15-cv-02609-DDP-JEM
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

JPMORGAN CHASE BANK, N.A., as
Successor-In-Interest to Washington Mutual
Bank Its Successors and/or Assigns; DOES,
1-25, Inclusive,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Dean D. Pregerson, District Judge, Presiding

                             Submitted July 11, 2017**

Before:      CANBY, KOZINSKI, and HAWKINS, Circuit Judges.

      Stephen H. Johnson and Paula A. Johnson appeal pro se from the district

court’s order dismissing their action seeking declaratory relief under the Truth in



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Lending Act (“TILA”). We have jurisdiction under 28 U.S.C. § 1291. We review

de novo a dismissal under Fed. R. Civ. P. 12(b)(6). Cervantes v. Countrywide

Home Loans, Inc., 656 F.3d 1034, 1040 (9th Cir. 2011). We may affirm on any

ground supported by the record. Franklin v. Terr, 201 F.3d 1098, 1100 n.2 (9th

Cir. 2000). We affirm.

      Dismissal of the Johnsons’ action alleging a TILA claim for rescission was

proper because the Johnsons did not exercise their right of rescission within three

years of when they consummated the loan transaction. See 15 U.S.C. § 1635(f);

Beach v. Ocwen Fed. Bank, 523 U.S. 410, 412-13, 419 (1998) (explaining that

“§ 1635(f) completely extinguishes the right of rescission at the end of the 3-year

period”).

      AFFIRMED.




                                          2                                   16-56156